Exhibit 10.1

NYSE EURONEXT

OMNIBUS INCENTIVE PLAN

 

 

(As Amended and Restated Effective May 15, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I PURPOSE

   1

ARTICLE II DEFINITIONS

   1

ARTICLE III ADMINISTRATION

   8

ARTICLE IV SHARE LIMITATION

   11

ARTICLE V ELIGIBILITY – GENERAL REQUIREMENTS FOR AWARDS

   15

ARTICLE VI STOCK OPTIONS

   15

ARTICLE VII STOCK APPRECIATION RIGHTS

   19

ARTICLE VIII RESTRICTED STOCK

   23

ARTICLE IX PERFORMANCE SHARES

   25

ARTICLE X OTHER STOCK-BASED AWARDS

   27

ARTICLE XI PERFORMANCE-BASED CASH AWARDS

   30

ARTICLE XII NON-EMPLOYEE DIRECTOR AWARDS

   32

ARTICLE XIII CHANGE IN CONTROL PROVISIONS

   33

ARTICLE XIV TERMINATION OR AMENDMENT OF PLAN

   35

ARTICLE XV UNFUNDED PLAN

   36

ARTICLE XVI GENERAL PROVISIONS

   37

ARTICLE XVII EFFECTIVE DATE OF PLAN

   40

ARTICLE XVIII TERM OF PLAN

   40

ARTICLE XIX NAME OF PLAN

   40

ARTICLE XX SPECIAL PROVISIONS APPLICABLE TO PARTICIPANTS TRANSFERRED TO
EMPLOYMENT WITH NYSE REGULATION, INC.

   41

 

i



--------------------------------------------------------------------------------

NYSE EURONEXT

OMNIBUS INCENTIVE PLAN

 

 

(As Amended and Restated Effective May 15, 2008)

 

 

ARTICLE I

PURPOSE

The purpose of this Plan is to enhance the profitability and value of the
Company for the benefit of its stockholders by enabling the Company to offer
Eligible Employees, Consultants and Non-Employee Directors stock-based and cash
incentives in the Company to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
stockholders.

The Plan, which was originally adopted by the Company and approved by its
stockholders effective March 8, 2006, is hereby amended and restated effective
May 15, 2008, subject to the approval of the Company’s stockholders.

ARTICLE II

DEFINITIONS

For purposes of this Plan, the following terms shall have the following
meanings:

2.1 “Affiliate” means each of the following: (a) any Subsidiary; (b) any Parent;
(c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company; (d) any corporation,
trade or business (including, without limitation, a partnership or limited
liability company) which directly or indirectly controls 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) of the Company; and (e) any other entity in which the Company or any
of its Affiliates has a material equity interest and which is designated as an
“Affiliate” by resolution of the Committee; provided that the Common Stock
subject to any Award constitutes “service recipient” stock for purposes of
Section 409A of the Code or otherwise does not subject the Award to Section 409A
of the Code.

2.2 “Appreciation Award” means any Award under the Plan of any Stock Option,
Stock Appreciation Right or Other Stock-Based Award, provided that such Other
Stock-Based Award is based on the appreciation in value of a share of Common
Stock in excess of an amount equal to at least the Fair Market Value of the
Common Stock on the date such Other Stock-Based Award is granted.



--------------------------------------------------------------------------------

2.3 “Award” means any award under this Plan of any Stock Option, Stock
Appreciation Right, Restricted Stock, Performance Share, Other Stock-Based
Award, or Performance-Based Cash Award. All Awards shall be confirmed by, and
subject to the terms of, a written agreement executed by the Company and the
Participant.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cause” means with respect to a Participant’s Termination of Employment or
Termination of Consultancy, the following: (a) in the case where there is no
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to: (i) a Participant’s conviction of, or plea of guilty or nolo contendere
to, a felony; (ii) perpetration by a Participant of an illegal act, dishonesty,
or fraud which could cause significant economic injury to the Company; (iii) a
Participant’s insubordination, refusal to perform his or her duties or
responsibilities for any reason other than illness or incapacity or materially
unsatisfactory performance of his or her duties for the Company; (iv) continuing
willful and deliberate failure by the Participant to perform the Participant’s
duties in any material respect, provided that the Participant is given notice
and an opportunity to effectuate a cure as determined by the Committee; or (v) a
Participant’s willful misconduct with regard to the Company that could have a
material adverse effect on the Company; or (b) in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant at the time of the grant of the Award that defines “cause” (or words
of like import), “cause” as defined under such agreement; provided, however,
that with regard to any agreement under which the definition of “cause” only
applies on occurrence of a change in control, such definition of “cause” shall
not apply until a change in control actually takes place and then only with
regard to a termination thereafter. With respect to a Participant’s Termination
of Directorship, “cause” means an act or failure to act that constitutes cause
for removal of a director under the Certificate of Incorporation and By-Laws of
the Company or applicable Delaware law.

2.6 “Change in Control” has the meaning set forth in Section 13.2.

2.7 “Change in Control Price” has the meaning set forth in Section 13.1.

2.8 “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
any section of the Code shall also be a reference to any successor provision and
any Treasury Regulation promulgated thereunder.

2.9 “Committee” means: (a) with respect to the application of this Plan to
Eligible Employees and Consultants, a committee or subcommittee of the Board
appointed from time to time by the Board, which committee or subcommittee shall
consist of two or more non-employee directors, each of whom shall be (i) a
“non-employee director” as defined in Rule 16b-3, (ii) to the extent required
Section 162(m) of the Code, an “outside director” as defined in Section 162(m)
of the Code; and (iii) an “independent director” as defined under
Section 303A.02 of the NYSE Listed Company Manual or such other applicable stock
exchange rule and (b) with respect to the application of this Plan to
Non-Employee Directors,

 

2



--------------------------------------------------------------------------------

(i) the Board or (ii) a committee or subcommittee (which may differ from the
committee or subcommittee established for the grant of Awards to employees)
comprised of two or more non-employee directors each of whom qualify as a
“non-employee director” as defined in Rule 16b-3 and an “independent director”
as defined under Section 303A.02 of the NYSE Listed Company Manual. To the
extent that no Committee exists that has the authority to administer this Plan,
the functions of the Committee shall be exercised by the Board. If for any
reason the appointed Committee does not meet the requirements of Rule 16b-3 or
Section 162(m) of the Code, such noncompliance shall not affect the validity of
Awards, grants, interpretations or other actions of the Committee.

2.10 “Common Stock” means the Common Stock, $0.01 par value per share, of the
Company.

2.11 “Company” means NYSE Euronext, a Delaware corporation, and its successors
by operation of law.

2.12 “Consultant” means any natural person who provides bona fide consulting or
advisory services to the Company or its Affiliates pursuant to a written
agreement, which services are not in connection with the offer and sale of
securities in a capital raising transaction.

2.13 “Corporate Transaction” has the meaning set forth in Section 4.2(a).

2.14 “Detrimental Activity” means: (a) the disclosure to anyone outside the
Company or its Affiliates, or the use in any manner other than in the
furtherance of the Company’s or its Affiliate’s business, without written
authorization from the Company, of any confidential information or proprietary
information, relating to the business of the Company or its Affiliates that is
acquired by a Participant prior to the Participant’s Termination; (b) activity
while employed or performing services that results, or if known could result, in
the Participant’s Termination that is classified by the Company as a termination
for Cause; (c) the Participant’s Disparagement, or inducement of others to do
so, of the Company or its Affiliates or their past and present officers,
directors, employees or products; or (d) material breach of any agreement
between the Participant and the Company or an Affiliate (including, without
limitation, any employment agreement or noncompetition or nonsolicitation
agreement). Unless otherwise determined by the Committee at grant, Detrimental
Activity shall not be deemed to occur after the end of the one-year period
following the Participant’s Termination. For purposes of subsections (a),
(c) and (d) above, the Chief Executive Officer and the General Counsel of the
Company shall each have authority to provide the Participant with written
authorization to engage in the activities contemplated thereby and no other
person shall have authority to provide the Participant with such authorization.

2.15 “Disability” means with respect to a Participant’s Termination, a permanent
and total disability as defined in Section 22(e)(3) of the Code. A Disability
shall only be deemed to occur at the time of the determination by the Committee
of the Disability. Notwithstanding the foregoing, for Awards that are subject to
Section 409A of the Code, Disability shall mean that a Participant is disabled
under Section 409A(a)(2)(C)(i) or (ii) of the Code.

 

3



--------------------------------------------------------------------------------

2.16 “Disparagement” means making comments or statements to the press, the
Company’s or its Affiliates’ employees, consultants or any individual or entity
with whom the Company or its Affiliates has a business relationship which could
reasonably be expected to adversely affect in any manner: (a) the conduct of the
business of the Company or its Affiliates (including, without limitation, any
products or business plans or prospects); or (b) the business reputation of the
Company or its Affiliates, or any of their products, or their past or present
officers, directors or employees.

2.17 “Effective Date” means the effective date of this Plan as defined in
Article XVII.

2.18 “Eligible Employees” means each employee of the Company or an Affiliate.

2.19 “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
references to any section of the Exchange Act shall also be a reference to any
successor provision.

2.20 “Fair Market Value” means, unless otherwise required by any applicable
provision of the Code or any regulations issued thereunder, as of any date and
except as provided below, the last sales price reported for the Common Stock on
the applicable date: (a) as reported on the principal national securities
exchange in the United States on which it is then traded; or (b) if not traded
on any such national securities exchange, as quoted on an automated quotation
system sponsored by the Financial Industry Regulatory Authority or if the Common
Stock shall not have been reported or quoted on such date, on the first day
prior thereto on which the Common Stock was reported or quoted. For purposes of
the grant of any Award, the applicable date shall be the trading day immediately
prior to the date on which the Award is granted. For purposes of the exercise of
any Award, the applicable date shall be the date a notice of exercise is
received by the Committee or, if not a day on which the applicable market is
open, the next day that it is open.

2.21 “Family Member” means “family member” as defined in Section A.1.(5) of the
general instructions of Form S-8, as may be amended from time to time.

2.22 “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee of the Company, its Subsidiaries and its Parent (if any) under this
Plan intended to be and designated as an “Incentive Stock Option” within the
meaning of Section 422 of the Code.

2.23 “Merger Agreement” means the Agreement and Plan of Merger, dated as of
April 20, 2005, as amended and restated as of July 20, 2005 and as amended as of
October 20, 2005 and November 2, 2005, by and among the New York Stock Exchange,
Inc., Archipelago Holdings, Inc., the Company, NYSE Merger Sub LLC, NYSE Merger
Corporation Sub, Inc. and Archipelago Merger Sub, Inc.

2.24 “Merger Transaction” means the consummation of the merger transactions
contemplated in the Agreement and Plan of Merger, dated as of April 20, 2005, as
amended and restated as of July 20, 2005 and as amended as of October 20, 2005
and November 2, 2005, by and among the New York Stock Exchange, Inc.,
Archipelago Holdings, Inc., the Company, NYSE Merger Sub LLC, NYSE Merger
Corporation Sub, Inc. and Archipelago Merger Sub,

 

4



--------------------------------------------------------------------------------

Inc., pursuant to which, among other things, the NYSE and Archipelago Holdings,
Inc. each agreed to combine and become wholly-owned subsidiaries of the Company.

2.25 “Merger Transaction Grant Date” means the date described in Section 10.3(a)
of the Plan.

2.26 “Merger Transaction RSUs” means the restricted stock units granted to
Eligible Employees on the terms and conditions set forth in Section 10.3 hereof.

2.27 “Non-Employee Director” means a director of the Company who is not an
active employee of the Company or an Affiliate.

2.28 “Non-Qualified Stock Option” means any Stock Option awarded under this Plan
that is not an Incentive Stock Option.

2.29 “Other Stock-Based Award” means an Award under Article X of this Plan that
is valued in whole or in part by reference to, or is payable in or otherwise
based on, Common Stock, including, without limitation, a restricted stock unit,
a Merger Transaction RSU, or an Award valued by reference to an Affiliate.

2.30 “Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

2.31 “Participant” means an Eligible Employee, Non-Employee Director or
Consultant to whom an Award has been granted pursuant to this Plan.

2.32 “Performance-Based Cash Award” means a cash Award under Article XI of this
Plan that is payable or otherwise based on the attainment of certain
pre-established performance goals during a Performance Period.

2.33 “Performance Period” has the meaning set forth in Section 9.1.

2.34 “Performance Share” means an Award made pursuant to Article IX of this Plan
of the right to receive Common Stock or cash of an equivalent value at the end
of a specified Performance Period.

2.35 “Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.

2.36 “Plan” means this NYSE Euronext Omnibus Incentive Plan, as amended from
time to time.

2.37 “Reference Stock Option” has the meaning set forth in Section 7.1.

2.38 “Registration Date” means the first date on which any class of common
equity securities of the Company is required to be registered under Section 12
of the Exchange Act.

 

5



--------------------------------------------------------------------------------

2.39 “Restricted Stock” means an Award of shares of Common Stock under this Plan
that is subject to restrictions under Article VIII.

2.40 “Restriction Period” has the meaning set forth in Section 8.3(a).

2.41 “Retirement” means a voluntary Termination of Employment at or after age
55, except that in no event shall Retirement result from the involuntary
termination of a Participant’s employment by the Company or an Affiliate for any
reason whether for Cause or without Cause. With respect to a Participant’s
Termination of Directorship, Retirement means the failure to stand for
reelection or the failure to be reelected on or after the Participant’s
attainment of age 65.

2.42 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.

2.43 “Section 162(m) of the Code” means the exception for performance-based
compensation under Section 162(m) of the Code and any applicable Treasury
regulations thereunder.

2.44 “Section 409A of the Code” means the nonqualified deferred compensation
rules under Section 409A of the Code and any applicable Treasury regulations
thereunder.

2.45 “Securities Act” means the Securities Act of 1933, as amended and all rules
and regulations promulgated thereunder. Any reference to any section of the
Securities Act shall also be a reference to any successor provision.

2.46 “Severance Eligible Termination” means an involuntary Termination of
Employment without Cause due to organizational changes and reduction in
personnel implemented by the Employer through the elimination or modification of
job function and reduction in headcount or such other involuntary Termination of
Employment without Cause for which severance is payable by the Employer.

2.47 “Stock Appreciation Right” means the right pursuant to an Award granted
under Article VII. A Tandem Stock Appreciation Right shall mean the right to
surrender to the Company all (or a portion) of a Stock Option in exchange for a
number of shares of Common Stock equal to the difference between (a) the Fair
Market Value on the date such Stock Option (or such portion thereof) is
surrendered, of the Common Stock covered by such Stock Option (or such portion
thereof), and (b) the aggregate exercise price of such Stock Option (or such
portion thereof). A Non-Tandem Stock Appreciation Right shall mean the right to
receive a number of shares of Common Stock equal to the difference between
(i) the Fair Market Value of a share of Common Stock on the date such right is
exercised, and (ii) the aggregate exercise price of such right, otherwise than
on surrender of a Stock Option.

2.48 “Stock Option” or “Option” means any option to purchase shares of Common
Stock pursuant to Article VI.

2.49 “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

 

6



--------------------------------------------------------------------------------

2.50 “Ten Percent Stockholder” means a person owning stock possessing more than
10% of the total combined voting power of all classes of stock of the Company,
its Subsidiaries or its Parent.

2.51 “Termination” means a Termination of Employment, Termination of
Directorship or Termination of Consultancy, as applicable.

2.52 “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
which is retaining a Participant as a Consultant ceases to be an Affiliate
unless the Participant otherwise is, or thereupon becomes, a Consultant to the
Company or another Affiliate at the time the entity ceases to be an Affiliate.
In the event that a Consultant becomes an Eligible Employee or a Non-Employee
Director upon the termination of his or her consultancy, unless otherwise
determined by the Committee, in its sole discretion, no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
otherwise define Termination of Consultancy in the Award agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Consultancy thereafter.

2.53 “Termination of Directorship” means that the Non-Employee Director has
ceased to be a director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.

2.54 “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that an Eligible Employee becomes a Consultant or a Non-Employee Director upon
the termination of his or her employment, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Employment shall be deemed
to occur until such time as such Eligible Employee is no longer an Eligible
Employee, or a Consultant or a Non-Employee Director. Notwithstanding the
foregoing, the Committee may, in its sole discretion, otherwise define
Termination of Employment in the Award agreement or, if no rights of a
Participant are reduced, may otherwise define Termination of Employment
thereafter.

2.55 “Transfer” means: (a) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in a Person), whether for value or no value
and whether voluntary or involuntary (including by operation of law), and
(b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have a correlative meaning.

 

7



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION

3.1 The Committee. The Plan shall be administered and interpreted by the
Committee.

3.2 Grants of Awards. The Committee shall have full authority to grant, pursuant
to the terms of this Plan, to Eligible Employees, Consultants and Non-Employee
Directors (i) Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted
Stock, (iv) Performance Shares; (v) Other Stock-Based Awards; and
(vi) Performance-Based Cash Awards, although Non-Employee Directors are not
eligible to receive Performance-Based Cash Awards. In particular, the Committee
shall have the authority:

 

  (a) to select the Eligible Employees, Consultants and Non-Employee Directors
to whom Awards may from time to time be granted hereunder;

 

  (b) to determine whether and to what extent Awards, or any combination
thereof, are to be granted hereunder to one or more Eligible Employees,
Consultants and Non-Employee Directors;

 

  (c) to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

 

  (d) to determine the terms and conditions, not inconsistent with the terms of
this Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or

 

  (e) waiver thereof, regarding any Award and the shares of Common Stock
relating thereto, based on such factors, if any, as the Committee shall
determine, in its sole discretion);

 

  (f) to determine whether, to what extent and under what circumstances grants
of Options and other Awards under this Plan are to operate on a tandem basis
and/or in conjunction with or apart from other awards made by the Company
outside of this Plan;

 

  (g) to determine whether and under what circumstances a Stock Option may be
settled in cash, Common Stock and/or Restricted Stock under Section 6.3(d);

 

  (h) to determine whether, to what extent and under what circumstances Common
Stock and other amounts payable with respect to an Award under this Plan shall
be deferred either automatically or at the election of the Participant in any
case, in a manner intended to comply with Section 409A of the Code;

 

8



--------------------------------------------------------------------------------

  (i) to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;

 

  (j) to determine whether to require a Participant, as a condition of the
granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to the exercise of an Award for a period of time as determined by the
Committee, in its sole discretion, following the date of the acquisition of such
Award;

 

  (k) to determine whether a Restricted Stock Unit shall automatically vest in
full on the date of the Participant’s Termination of Employment if the result of
a Severance Eligible Termination; and

 

  (l) to determine whether a Restricted Stock Unit shall continue to vest during
the period that the Participant receives enhanced severance from the Employer
following the Participant’s Termination of Employment due to a Severance
Eligible Termination; provided, however, that if such continued vesting is to be
provided, the Restricted Stock Unit to be granted shall be designed in a manner
that is intended to comply with the requirements of Section 409A.

3.3 Guidelines. Subject to Article XIV hereof, the Committee shall, in its sole
discretion, have the authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing this Plan and perform all acts,
including the delegation of its responsibilities (to the extent permitted by
applicable law and applicable stock exchange rules), as it shall, from time to
time, deem advisable; to construe and interpret the terms and provisions of this
Plan and any Award issued under this Plan (and any agreements relating thereto);
and to otherwise supervise the administration of this Plan. The Committee may
authorize the Chief Executive Officer of the Company to grant Awards, other than
Awards intended to be “performance-based” under Section 162(m) of the Code, to
Eligible Employees, other than employees subject to Section 16 of the Exchange
Act, subject to applicable law and such limitations as the Committee may
determine from time to time in its discretion. The Committee may, in its sole
discretion, correct any defect, supply any omission or reconcile any
inconsistency in this Plan or in any agreement relating thereto in the manner
and to the extent it shall deem necessary to effectuate the purpose and intent
of this Plan. The Committee may, in its sole discretion, adopt special
guidelines and provisions for persons who are residing in or employed in, or
subject to, the taxes of, any domestic or foreign jurisdictions to comply with
applicable tax and securities laws of such domestic or foreign jurisdictions.
This Plan is intended to comply with the applicable requirements of Rule 16b-3
and with respect to Awards intended to be “performance-based,” the applicable
provisions of Section 162(m) of the Code and this Plan shall be limited,
construed and interpreted in a manner so as to comply therewith.

3.4 Decisions Final. Any decision, interpretation or other action made or taken
in good faith by or at the direction of the Company, the Board or the Committee
(or any of its

 

9



--------------------------------------------------------------------------------

members) arising out of or in connection with this Plan shall be within the
absolute discretion of all and each of them, as the case may be, and shall be
final, binding and conclusive on the Company and all employees and Participants
and their respective heirs, executors, administrators, successors and assigns.

3.5 Procedures. If the Committee is appointed, the Board shall designate one of
the members of the Committee as chairman and the Committee shall hold meetings,
subject to the By-Laws of the Company, at such times and places as it shall deem
advisable, including, without limitation, by telephone conference or by written
consent to the extent permitted by applicable law. A majority of the Committee
members shall constitute a quorum. All determinations of the Committee shall be
made by a majority of its members. Any decision or determination reduced to
writing and signed by all the Committee members in accordance with the By-Laws
of the Company, shall be fully effective as if it had been made by a vote at a
meeting duly called and held. The Committee shall keep minutes of its meetings
and shall make such rules and regulations for the conduct of its business as it
shall deem advisable.

3.6 Designation of Consultants/Liability.

 

  (a) The Committee may, in its sole discretion, designate employees of the
Company and professional advisors to assist the Committee in the administration
of this Plan and (to the extent permitted by applicable law and applicable
exchange rules) may grant authority to officers to grant Awards and/or execute
agreements or other documents on behalf of the Committee.

 

  (b) The Committee may, in its sole discretion, employ such legal counsel,
consultants and agents as it may deem desirable for the administration of this
Plan and may rely upon any opinion received from any such counsel or consultant
and any computation received from any such consultant or agent. Expenses
incurred by the Committee or the Board in the engagement of any such counsel,
consultant or agent shall be paid by the Company. The Committee, its members and
any person designated pursuant to subsection (a) above shall not be liable for
any action or determination made in good faith with respect to this Plan. To the
maximum extent permitted by applicable law, no officer of the Company or member
or former member of the Committee or of the Board shall be liable for any action
or determination made in good faith with respect to this Plan or any Award
granted under it.

3.7 Indemnification. To the maximum extent permitted by applicable law and the
Certificate of Incorporation and By-Laws of the Company and to the extent not
covered by insurance directly insuring such person, each officer or employee of
the Company or any Affiliate and member or former member of the Committee or the
Board shall be indemnified and held harmless by the Company against any cost or
expense (including reasonable fees of counsel reasonably acceptable to the
Committee) or liability (including any sum paid in settlement of a claim with
the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or

 

10



--------------------------------------------------------------------------------

omission to act in connection with the administration of this Plan, except to
the extent arising out of such officer’s, employee’s, member’s or former
member’s fraud. Such indemnification shall be in addition to any rights of
indemnification the officers, employees, directors or members or former
officers, directors or members may have under applicable law or under the
Certificate of Incorporation or By-Laws of the Company or any Affiliate.
Notwithstanding anything else herein, this indemnification will not apply to the
actions or determinations made by an individual with regard to Awards granted to
him or her under this Plan.

ARTICLE IV

SHARE LIMITATION

4.1 Shares.

 

  (a) General Limitations. The aggregate number of shares of Common Stock that
may be issued or used for reference purposes or with respect to which Awards may
be granted under this Plan shall not exceed 9,000,000 shares (subject to any
increase or decrease pursuant to Section 4.2) which may be either authorized and
unissued Common Stock or Common Stock held in or acquired for the treasury of
the Company or both. Any shares of Common Stock that are subject to Awards other
than Appreciation Awards shall be counted against the foregoing limit as 3
shares for every share granted. If any Option, Stock Appreciation Right or Other
Stock-Based Award that is an Appreciation Award granted under this Plan expires,
terminates or is canceled for any reason without having been exercised in full,
the number of shares of Common Stock underlying any unexercised Award shall
again be available for the purpose of Awards under the Plan. If any shares of
Restricted Stock, Performance Shares or Other Stock-Based Awards that are not
Appreciation Awards granted under this Plan are forfeited for any reason, the
number of forfeited shares of Restricted Stock, Performance Shares or Other
Stock-Based Awards that are not Appreciation Awards shall again be available for
purposes of Awards under the Plan, as provided in this Section 4.1(a). If a
Tandem Stock Appreciation Right or a Limited Stock Appreciation Right is granted
in tandem with an Option, such grant shall only apply once against the maximum
number of shares of Common Stock which may be issued under this Plan.
Notwithstanding anything herein to the contrary, any share of Common Stock that
again becomes available for grant pursuant to this Section 4.1(a) shall be added
back as one share of Common Stock if such share were subject to an Appreciation
Award (e.g., a Stock Appreciation Right) granted under the Plan and as 3 shares
if such share was subject to an Award other than an Appreciation Award granted
under the Plan.

 

  (b)

Individual Participant Limitations. (i) The maximum number of shares of Common
Stock subject to any Award of Stock Options, Stock Appreciation Rights,
Performance Shares, Other Stock-Based Awards,

 

11



--------------------------------------------------------------------------------

 

shares of Restricted Stock for which the grant of such Award or the lapse of the
relevant Restriction Period is subject to the attainment of Performance Goals in
accordance with Section 8.3(a)(ii) herein which may be granted under this Plan
during any fiscal year of the Company to each Participant shall be 600,000
shares per type of Award (which shall be subject to any further increase or
decrease pursuant to Section 4.2), provided that the maximum number of shares of
Common Stock for all types of Awards does not exceed 600,000 (which shall be
subject to any further increase or decrease pursuant to Section 4.2) during any
fiscal year of the Company. If a Tandem Stock Appreciation Right is granted or a
Limited Stock Appreciation Right is granted in tandem with a Stock Option, it
shall apply against the Eligible Employee’s or Consultant’s individual share
limitations for both Stock Appreciation Rights and Stock Options; (ii) there are
no annual individual Eligible Employee or Consultant share limitations on
Restricted Stock for which the grant of such Award or the lapse of the relevant
Restriction Period is not subject to attainment of Performance Goals in
accordance with Section 8.3(a)(ii) hereof; (iii) the maximum value at grant of
Performance Shares which may be granted under this Plan during any fiscal year
of the Company to each Eligible Employee or Consultant shall be $15,000,000.
Each Performance Share shall be referenced to one share of Common Stock and
shall be charged against the available shares under this Plan at the time the
unit value measurement is converted to a referenced number of shares of Common
Stock in accordance with Section 10.1; or (iv) the individual Participant
limitations set forth in this Section 4.1(b) shall be cumulative; that is, to
the extent that shares of Common Stock for which Awards are permitted to be
granted to an Eligible Employee or Consultant during a fiscal year are not
covered by an Award to such Eligible Employee or Consultant in a fiscal year,
the number of shares of Common Stock available for Awards to such Eligible
Employee or Consultant shall automatically increase in the subsequent fiscal
years during the term of the Plan until used. The maximum payment under any
Performance-Based Cash Award payable with respect to any fiscal year of the
Company and for which the grant of such Award is subject to the attainment of
Performance Goals in accordance with Section 11.2(c) herein which may be granted
under this Plan with respect to any fiscal year of the Company to each Eligible
Employee or Consultant shall be $15,000,000.

4.2 Changes.

 

  (a)

The existence of this Plan and the Awards granted hereunder shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize (i) any adjustment, recapitalization, reclassification,
reorganization or other change in the Company’s capital structure or its
business, including without limitation, any stock split, reverse stock split,
stock dividend, cash dividend or dividend or distribution of cash, stock or
other property, share combination or similar

 

12



--------------------------------------------------------------------------------

 

event affecting the capital structure of the Company; (ii) any merger,
consolidation, acquisition of property or shares, separation, spin-off,
reorganization, stock rights offering, liquidation, disaffiliation or similar
event affecting the Company or any of its Affiliates (a “Corporate
Transaction”); (iii) any issuance of bonds, debentures, preferred or prior
preference stock ahead or affecting the Common Stock, (iv) the dissolution or
liquidation of the Company or any Affiliate, (v) any sale or transfer of all or
part of the assets or business of the Company or any Affiliate; or (vi) any
other corporate act or proceeding (a “Capital Change”).

 

  (b) Subject to the provisions of Section 4.2(d) and compliance with applicable
legal and regulatory requirements, in the event of a Capital Change or Corporate
Transaction (each, a “Section 4.2 Event”), the Committee or the Board shall make
appropriate and equitable substitutions or adjustments to: (i) the aggregate
number and/or kind of shares of Common Stock or other securities reserved for
issuance and delivery under the Plan; (ii) the various maximum limitations set
forth in Section 4.1 upon certain types of Awards (other than the cash based
award limits) and upon the grants to individuals of certain types of Awards;
(iii) the number and kind of shares of Common Stock or other securities subject
to outstanding Awards; and (iv) the exercise price of outstanding Options and
Stock Appreciation Rights. and grants to individuals of certain types of Awards.
In addition, if there shall occur any change in the capital structure or the
business of the Company that is not a Section 4.2 Event (an “Other Extraordinary
Event”), including by reason of any extraordinary dividend (whether cash or
stock), any conversion, any adjustment, any issuance of any class of securities
convertible or exercisable into, or exercisable for, any class of stock, or any
sale or transfer of all or substantially all the Company’s assets or business,
then the Committee, in its sole discretion, may adjust any Award and make such
other adjustments to the Plan. Any adjustment pursuant to this Section 4.2 shall
be consistent with the applicable Section 4.2 Event or the applicable Other
Extraordinary Event, as the case may be, and in such manner as the Committee
may, in its sole discretion, deem appropriate and equitable to prevent
substantial dilution or enlargement of the rights granted to, or available for,
Participants under the Plan. Any such adjustment determined by the Committee
shall be final, binding and conclusive on the Company and all Participants and
their respective heirs, executors, administrators, successors and permitted
assigns. Except as expressly provided in this Section 4.2 or in the applicable
Award agreement, a Participant shall have no rights by reason of any Section 4.2
Event or any Other Extraordinary Event.

 

  (c)

Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or (b) shall be aggregated until, and eliminated at,
the time of exercise by rounding-down for fractions less than one-half and
rounding-up for fractions equal to or greater than

 

13



--------------------------------------------------------------------------------

 

one-half. No cash settlements shall be made with respect to fractional shares
eliminated by rounding. Notice of any adjustment shall be given by the Committee
to each Participant whose Award has been adjusted and such adjustment (whether
or not such notice is given) shall be effective and binding for all purposes of
this Plan.

 

  (d) In the case of a Corporate Transaction, the Committee may, in its
discretion, (i) cancel all outstanding Awards in exchange for payments of cash,
property or a combination thereof having an aggregate value equal to the value
of such Awards, as determined by the Committee or the Board in its sole
discretion (it being understood that in the case of a Corporate Transaction with
respect to which shareholders of Common Stock receive consideration other than
publicly-traded equity securities of the ultimate surviving entity, any such
determination by the Committee or the Board that the value of an Option or Stock
Appreciation Right shall for this purpose be deemed to equal the excess, if any,
of the value of the consideration being paid for each share of Common Stock
pursuant to such Corporate Transaction over the exercise price of such Option or
Stock Appreciation Right shall conclusively be deemed valid); (ii) substitute
other property (including, without limitation, cash or other securities of the
Company and securities of entities other than the Company) for the shares of
Common Stock subject to outstanding Awards; and (iii) in connection with any
disaffiliation, arrange for the assumption of Awards, or replacement of Awards
with new awards based on other property or other securities (including, without
limitation, other securities of the Company and securities of entities other
than the Company), by the affected Subsidiary, Affiliate, or division or by the
entity that controls such Subsidiary, Affiliate, or division following such
disaffiliation (as well as any corresponding adjustments to Awards that remain
based upon Company securities). If a Corporate Transaction occurs but the
Committee does not take the actions specified in this Section 4.2(d), then the
provisions of Section 4.2(b) and Article XIII shall apply. Any action or
adjustment authorized under this Section 4.2(d) and taken by the Committee or
the Board shall be final, binding and conclusive on the Company, the Board and
all Participants and their respective heirs, executors, administrators,
successors and permitted assigns.

4.3 Minimum Purchase Price. Notwithstanding any provision of this Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under this Plan, such shares shall not be issued for a consideration that
is less than as permitted under applicable law.

 

14



--------------------------------------------------------------------------------

ARTICLE V

ELIGIBILITY – GENERAL REQUIREMENTS FOR AWARDS

5.1 General Eligibility. All Eligible Employees, Consultants, Non-Employee
Directors and prospective employees and consultants are eligible to be granted
Awards, subject to the terms and conditions of this Plan. Eligibility for the
grant of Awards and actual participation in this Plan shall be determined by the
Committee in its sole discretion.

5.2 Incentive Stock Options. Notwithstanding anything herein to the contrary,
only Eligible Employees of the Company, its Subsidiaries and its Parent (if any)
are eligible to be granted Incentive Stock Options under this Plan. Eligibility
for the grant of an Incentive Stock Option and actual participation in this Plan
shall be determined by the Committee in its sole discretion.

5.3 General Requirement. The vesting and exercise of Awards granted to a
prospective employee or consultant are conditioned upon such individual actually
becoming an Eligible Employee or Consultant.

5.4 Special Rules — NYSE Regulation, Inc. Unless the Board determines otherwise,
all Awards granted under the Plan shall be subject to the special rules set
forth in Article XX hereof which govern the treatment of Awards held by
Participants who transfer to employment with NYSE Regulation, Inc.

ARTICLE VI

STOCK OPTIONS

6.1 Options. Stock Options may be granted alone or in addition to other Awards
granted under this Plan. Each Stock Option granted under this Plan shall be of
one of two types: (a) an Incentive Stock Option or (b) a Non-Qualified Stock
Option.

6.2 Grants. The Committee shall, in its sole discretion, have the authority to
grant to any Eligible Employee (subject to Section 5.2) Incentive Stock Options,
Non-Qualified Stock Options, or both types of Stock Options. The Committee
shall, in its sole discretion, have the authority to grant Non-Qualified Stock
Options to any Consultant or Non-Employee Director. To the extent that any Stock
Option does not qualify as an Incentive Stock Option (whether because of its
provisions or the time or manner of its exercise or otherwise), such Stock
Option or the portion thereof which does not qualify shall constitute a separate
Non-Qualified Stock Option.

6.3 Terms of Options. Options granted under this Plan shall be subject to the
following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee, in its sole discretion, shall deem desirable:

 

  (a)

Exercise Price. The exercise price per share of Common Stock subject to a Stock
Option shall be determined by the Committee at the time of grant,

 

15



--------------------------------------------------------------------------------

 

provided that the per share exercise price of a Stock Option shall not be less
than 100% (or, in the case of an Incentive Stock Option granted to a Ten Percent
Stockholder, 110%) of the Fair Market Value of the Common Stock at the time of
grant.

 

  (b) Stock Option Term. The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than 10 years
after the date the Option is granted; and provided further that the term of an
Incentive Stock Option granted to a Ten Percent Stockholder shall not exceed
five years.

 

  (c) Exercisability. Stock Options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
at grant. If the Committee provides, in its discretion, that any Stock Option is
exercisable subject to certain limitations (including, without limitation, that
such Stock Option is exercisable only in installments or within certain time
periods), the Committee may waive such limitations on the exercisability at any
time at or after grant in whole or in part (including, without limitation,
waiver of the installment exercise provisions or acceleration of the time at
which such Stock Option may be exercised), based on such factors, if any, as the
Committee shall determine, in its sole discretion. Unless otherwise determined
by the Committee at grant, the Option agreement shall provide that (i) in the
event the Participant engages in Detrimental Activity prior to any exercise of
the Stock Option, all Stock Options held by the Participant shall thereupon
terminate and expire, (ii) as a condition of the exercise of a Stock Option, the
Participant shall be required to certify (or shall be deemed to have certified)
at the time of exercise in a manner acceptable to the Company that the
Participant is in compliance with the terms and conditions of the Plan and that
the Participant has not engaged in, and does not intend to engage in, any
Detrimental Activity, and (iii) in the event the Participant engages in
Detrimental Activity during the one year period commencing on the later of the
date the Stock Option is exercised or becomes vested, the Company shall be
entitled to recover from the Participant at any time within one year after such
exercise or vesting, and the Participant shall pay over to the Company, an
amount equal to any gain realized as a result of the exercise (whether at the
time of exercise or thereafter).

 

  (d)

Method of Exercise. Subject to whatever installment exercise and waiting period
provisions apply under subsection (c) above, to the extent vested, Stock Options
may be exercised in whole or in part at any time during the Option term, by
giving written notice of exercise to the Company specifying the number of shares
of Common Stock to be purchased. Such notice shall be accompanied by payment in
full of the purchase price as follows: (i) in cash or by check, bank draft or
money order payable to the order of the Company; (ii) solely to the extent
permitted by applicable

 

16



--------------------------------------------------------------------------------

 

law, if the Common Stock is traded on a national securities exchange or quoted
on a national quotation system sponsored by the Financial Industry Regulatory
Authority, and the Committee authorizes, through a procedure whereby the
Participant delivers irrevocable instructions to a broker reasonably acceptable
to the Committee to deliver promptly to the Company an amount equal to the
purchase price; or (iii) on such other terms and conditions as may be acceptable
to the Committee, including, without limitation, the relinquishment of Stock
Options or by payment in full or in part in the form of Common Stock owned by
the Participant based on the Fair Market Value of the Common Stock on the
payment date as determined by the Committee, in its sole discretion. No shares
of Common Stock shall be issued until payment therefor, as provided herein, has
been made or provided for.

 

  (e) Non-Transferability of Options. No Stock Option shall be Transferable by
the Participant otherwise than by will or by the laws of descent and
distribution, and all Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant. Notwithstanding the foregoing,
the Committee may determine, in its sole discretion, at the time of grant or
thereafter that a Non-Qualified Stock Option that is otherwise not Transferable
pursuant to this Section is Transferable to a Family Member in whole or in part
and in such circumstances, and under such conditions, as determined by the
Committee, in its sole discretion. A Non-Qualified Stock Option that is
Transferred to a Family Member pursuant to the preceding sentence (i) may not be
subsequently Transferred otherwise than by will or by the laws of descent and
distribution and (ii) remains subject to the terms of this Plan and the
applicable Award agreement. Any shares of Common Stock acquired upon the
exercise of a Non-Qualified Stock Option by a permissible transferee of a
Non-Qualified Stock Option or a permissible transferee pursuant to a Transfer
after the exercise of the Non-Qualified Stock Option shall be subject to the
terms of this Plan and the applicable Award agreement.

 

  (f) Termination by Death or Disability. Unless otherwise determined by the
Committee at grant, or if no rights of the Participant are reduced, thereafter,
if Participant’s Termination is by reason of death or Disability, all Stock
Options that are held by such Participant that are vested and exercisable at the
time of the Participant’s Termination may be exercised by the Participant (or,
in the case of death, by the legal representative of the Participant’s estate)
at any time within a period of one year from the date of such Termination, but
in no event beyond the expiration of the stated term of such Stock Options.

 

  (g)

Termination due to Retirement. Unless otherwise determined by the Committee at
grant, or if no rights of the Participant are reduced, thereafter, if a
Participant’s Termination is by Retirement, all unvested

 

17



--------------------------------------------------------------------------------

 

Stock Options held by such Participant that would have vested on the first
scheduled vesting date next following the Participant’s Retirement shall
immediately vest and become exercisable on the last day of the month immediately
preceding the Participant’s Retirement and all unvested Stock Options shall be
forfeited. All Stock Options that are vested and exercisable at the time of the
Participant’s Termination due to Retirement may be exercised by the Participant
at any time within a period of one year from the date of such Termination due to
Retirement, but in no event beyond the expiration of the stated term of such
Stock Options; provided, however, if the Participant dies within such exercise
period, all unexercised Stock Options held by such Participant shall thereafter
be exercisable, to the extent to which they were exercisable at the time of
death, for a period of one year from the date of such death, but in no event
beyond the expiration of the stated term of such Stock Options.

 

  (h) Involuntary Termination Without Cause. Unless otherwise determined by the
Committee at grant, or if no rights of the Participant are reduced, thereafter,
if a Participant’s Termination is by involuntary termination without Cause, all
Stock Options that are held by such Participant that are vested and exercisable
at the time of the Participant’s Termination may be exercised by the Participant
at any time within a period of 90 days from the date of such Termination, but in
no event beyond the expiration of the stated term of such Stock Options.

 

  (i) Voluntary Termination. Unless otherwise determined by the Committee at
grant, or if no rights of the Participant are reduced, thereafter, if a
Participant’s Termination is voluntary (other than a voluntary termination
described in subsection (j)(y) below), all Stock Options that are held by such
Participant that are vested and exercisable at the time of the Participant’s
Termination may be exercised by the Participant at any time within a period of
30 days from the date of such Termination, but in no event beyond the expiration
of the stated term of such Stock Options.

 

  (j) Termination for Cause. Unless otherwise determined by the Committee at
grant, or if no rights of the Participant are reduced, thereafter, if a
Participant’s Termination (x) is for Cause or (y) is a voluntary Termination (as
provided in subsection (i) above) after the occurrence of an event that would be
grounds for a Termination for Cause, all Stock Options, whether vested or not
vested, that are held by such Participant shall thereupon terminate and expire
as of the date of such Termination.

 

  (k) Unvested Stock Options. Except as provided in Section 6.5(g) or as
otherwise determined by the Committee at grant, or if no rights of the
Participant are reduced, thereafter, Stock Options that are not vested as of the
date of a Participant’s Termination for any reason shall terminate and expire as
of the date of such Termination.

 

18



--------------------------------------------------------------------------------

  (l) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under this Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as Non-Qualified Stock Options. Should any
provision of this Plan not be necessary in order for the Stock Options to
qualify as Incentive Stock Options, or should any additional provisions be
required, the Committee may, in its sole discretion, amend this Plan
accordingly, without the necessity of obtaining the approval of the stockholders
of the Company.

 

  (m) Form, Modification, Extension and Renewal of Stock Options. Subject to the
terms and conditions and within the limitations of this Plan, Stock Options
shall be evidenced by such form of agreement or grant as is approved by the
Committee, and the Committee may, in its sole discretion modify, extend or renew
outstanding Stock Options granted under this Plan (provided that the rights of a
Participant are not reduced without his or her consent and provided further that
such action does not subject the Stock Option to Section 409A of the Code).
Notwithstanding the foregoing, an outstanding Option may not be modified to
reduce the exercise price thereof nor may a new Option at a lower price be
substituted for a surrendered Option (other than adjustments or substitutions in
accordance with Section 4.2), unless such action is approved by the stockholders
of the Company.

 

  (n) Other Terms and Conditions. Stock Options may contain such other
provisions, which shall not be inconsistent with any of the terms of this Plan,
as the Committee shall, in its sole discretion, deem appropriate.

ARTICLE VII

STOCK APPRECIATION RIGHTS

7.1 Tandem Stock Appreciation Rights. Stock Appreciation Rights may be granted
in conjunction with all or part of any Stock Option (a “Reference Stock Option”)
granted under this Plan (“Tandem Stock Appreciation Rights”). In the case of a
Non-Qualified Stock Option, such rights may be granted either at or after the
time of the grant of such Reference Stock Option. In the case of an Incentive
Stock Option, such rights may be granted only at the time of the grant of such
Reference Stock Option.

 

19



--------------------------------------------------------------------------------

7.2 Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of this Plan, as shall be
determined from time to time by the Committee in its sole discretion, and the
following:

 

  (a) Exercise Price. The exercise price per share of Common Stock subject to a
Tandem Stock Appreciation Right shall be determined by the Committee at the time
of grant, provided that the per share exercise price of a Tandem Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of the
Common Stock at the time of grant.

 

  (b) Term. A Tandem Stock Appreciation Right or applicable portion thereof
granted with respect to a Reference Stock Option shall terminate and no longer
be exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered by the Reference Stock
Option shall not be reduced until and then only to the extent the exercise or
termination of the Reference Stock Option causes the number of shares covered by
the Tandem Stock Appreciation Right to exceed the number of shares remaining
available and unexercised under the Reference Stock Option.

 

  (c) Exercisability. Tandem Stock Appreciation Rights shall be exercisable only
at such time or times and to the extent that the Reference Stock Options to
which they relate shall be exercisable in accordance with the provisions of
Article VI, and shall be subject to the provisions of Section 6.3(c).

 

  (d) Method of Exercise. A Tandem Stock Appreciation Right may be exercised by
the Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 7.2. Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related Tandem Stock Appreciation Rights have been
exercised.

 

  (e) Payment. Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
cash and/or Common Stock (as chosen by the Committee in its sole discretion at
grant, or thereafter if no rights of a Participant are reduced) equal in value
to the excess of the Fair Market Value of one share of Common Stock over the
Option exercise price per share specified in the Reference Stock Option
agreement, multiplied by the number of shares in respect of which the Tandem
Stock Appreciation Right shall have been exercised.

 

  (f) Deemed Exercise of Reference Stock Option. Upon the exercise of a Tandem
Stock Appreciation Right, the Reference Stock Option or part thereof to which
such Stock Appreciation Right is related shall be deemed to have been exercised
for the purpose of the limitation set forth in Article IV of the Plan on the
number of shares of Common Stock to be issued under the Plan.

 

20



--------------------------------------------------------------------------------

  (g) Non-Transferability. Tandem Stock Appreciation Rights shall be
Transferable only when and to the extent that the underlying Stock Option would
be Transferable under Section 6.3(e) of the Plan.

7.3 Non-Tandem Stock Appreciation Rights. Non-Tandem Stock Appreciation Rights
may also be granted without reference to any Stock Options granted under this
Plan.

7.4 Terms and Conditions of Non-Tandem Stock Appreciation Rights. Non-Tandem
Stock Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of this Plan, as shall be
determined from time to time by the Committee in its sole discretion, and the
following:

 

  (a) Exercise Price. The exercise price per share of Common Stock subject to a
Non-Tandem Stock Appreciation Right shall be determined by the Committee at the
time of grant, provided that the per share exercise price of a Non-Tandem Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of the
Common Stock at the time of grant.

 

  (b) Term. The term of each Non-Tandem Stock Appreciation Right shall be fixed
by the Committee, but shall not be greater than 7 years after the date the right
is granted.

 

  (c)

Exercisability. Non-Tandem Stock Appreciation Rights shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee at grant. If the Committee provides, in its
discretion, that any such right is exercisable subject to certain limitations
(including, without limitation, that it is exercisable only in installments or
within certain time periods), the Committee may waive such limitations on the
exercisability at any time at or after grant in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such right may be exercised), based on such
factors, if any, as the Committee shall determine, in its sole discretion.
Unless otherwise determined by the Committee at grant, the Award agreement shall
provide that (i) in the event the Participant engages in Detrimental Activity
prior to any exercise of the Non-Tandem Stock Appreciation Right, all Non-Tandem
Stock Appreciation Rights held by the Participant shall thereupon terminate and
expire, (ii) as a condition of the exercise of a Non-Tandem Stock Appreciation
Right, the Participant shall be required to certify (or shall be deemed to have
certified) at the time of exercise in a manner acceptable to the Company that
the Participant is in compliance with the terms and conditions of the Plan and
that the Participant has not engaged in, and does not intend to engage in, any
Detrimental Activity, and (iii) in the event the Participant engages in
Detrimental Activity during the one-year period

 

21



--------------------------------------------------------------------------------

 

commencing on the later of the date the Non-Tandem Stock Appreciation Right is
exercised or becomes vested, the Company shall be entitled to recover from the
Participant at any time within one year after such exercise or vesting, and the
Participant shall pay over to the Company, an amount equal to any gain realized
as a result of the exercise (whether at the time of exercise or thereafter).

 

  (d) Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under subsection (b) above, Non-Tandem Stock
Appreciation Rights may be exercised in whole or in part at any time in
accordance with the applicable Award agreement, by giving written notice of
exercise to the Company specifying the number of Non-Tandem Stock Appreciation
Rights to be exercised.

 

  (e) Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash and/or Common Stock (as chosen by the Committee
in its sole discretion at grant, or thereafter if no rights of a Participant are
reduced) equal in value to the excess of the Fair Market Value of one share of
Common Stock on the date the right is exercised over the Fair Market Value of
one share of Common Stock on the date the right was awarded to the Participant.

 

  (f) Non-Transferability. No Non-Tandem Stock Appreciation Rights shall be
Transferable by the Participant otherwise than by will or by the laws of descent
and distribution, and all such rights shall be exercisable, during the
Participant’s lifetime, only by the Participant.

 

  (g) Termination. Unless otherwise provided in an Award agreement, upon
Termination, Non-Tandem Stock Appreciation Rights shall be exercised in
accordance with the provisions of Section 6.3 (f) through (k) of the Plan.

7.5 Limited Stock Appreciation Rights. The Committee may, in its sole
discretion, grant Tandem and Non-Tandem Stock Appreciation Rights either as a
general Stock Appreciation Right or as a Limited Stock Appreciation Right.
Limited Stock Appreciation Rights may be exercised only upon the occurrence of a
Change in Control or such other event as the Committee may, in its sole
discretion, designate at the time of grant or thereafter. Upon the exercise of
Limited Stock Appreciation Rights, except as otherwise provided in an Award
agreement, the Participant shall receive in cash or Common Stock, as determined
by the Committee, an amount equal to the amount (a) set forth in Section 7.2(e)
with respect to Tandem Stock Appreciation Rights, or (b) set forth in
Section 7.4(e) with respect to Non-Tandem Stock Appreciation Rights, as
applicable.

 

22



--------------------------------------------------------------------------------

ARTICLE VIII

RESTRICTED STOCK

8.1 Awards of Restricted Stock. Shares of Restricted Stock may be issued either
alone or in addition to other Awards granted under the Plan. The Committee
shall, in its sole discretion, determine the Eligible Employees, Consultants and
Non-Employee Directors, to whom, and the time or times at which, grants of
Restricted Stock shall be made, the number of shares to be awarded, the price
(if any) to be paid by the Participant (subject to Section 8.2), the time or
times within which such Awards may be subject to forfeiture, the vesting
schedule and rights to acceleration thereof, and all other terms and conditions
of the Awards. The Committee may condition the grant or vesting of Restricted
Stock upon the attainment of specified performance targets (including, the
Performance Goals specified in Exhibit A attached hereto) or such other factors
as the Committee may determine, in its sole discretion, including to comply with
the requirements of Section 162(m) of the Code.

Unless otherwise determined by the Committee at grant, each Award of Restricted
Stock shall provide that in the event the Participant engages in Detrimental
Activity prior to, or during the one-year period after, any vesting of
Restricted Stock, the Committee may direct that all unvested Restricted Stock
shall be immediately forfeited to the Company and that the Participant shall pay
over to the Company an amount equal to the Fair Market Value at the time of
vesting of any Restricted Stock which had vested in the period referred to
above.

8.2 Awards and Certificates. Eligible Employees, Consultants and Non-Employee
Directors selected to receive Restricted Stock shall not have any rights with
respect to such Award, unless and until such Participant has delivered a fully
executed copy of the agreement evidencing the Award to the Company and has
otherwise complied with the applicable terms and conditions of such Award.
Further, such Award shall be subject to the following conditions:

 

  (a) Purchase Price. The purchase price of Restricted Stock shall be fixed by
the Committee. Subject to Section 4.3, the purchase price for shares of
Restricted Stock may be zero to the extent permitted by applicable law, and, to
the extent not so permitted, such purchase price may not be less than par value.

 

  (b) Acceptance. Awards of Restricted Stock must be accepted within a period of
60 days (or such other period as the Committee may specify) after the grant
date, by executing a Restricted Stock agreement and by paying whatever price (if
any) the Committee has designated thereunder.

 

23



--------------------------------------------------------------------------------

  (c) Legend. Each Participant receiving Restricted Stock shall be issued a
stock certificate in respect of such shares of Restricted Stock, unless the
Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of shares of Restricted Stock. Such certificate
shall be registered in the name of such Participant, and shall, in addition to
such legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the NYSE Euronext (the
“Company”) Omnibus Incentive Plan (the “Plan”) and an Agreement entered into
between the registered owner and the Company evidencing the award under the
Plan. Copies of such Plan and Agreement are on file at the principal office of
the Company.”

 

  (d) Custody. If stock certificates are issued in respect of shares of
Restricted Stock, the Committee may require that any stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any grant of Restricted
Stock, the Participant shall have delivered a duly signed stock power, endorsed
in blank, relating to the Common Stock covered by such Award.

8.3 Restrictions and Conditions. The shares of Restricted Stock awarded pursuant
to this Plan shall be subject to the following restrictions and conditions:

 

  (a) Restriction Period. (i) The Participant shall not be permitted to Transfer
shares of Restricted Stock awarded under this Plan during the period or periods
set by the Committee (the “Restriction Period”) commencing on the date of such
Award, as set forth in the Restricted Stock Award agreement and such agreement
shall set forth a vesting schedule and any events which would accelerate vesting
of the shares of Restricted Stock. Within these limits, based on service,
attainment of Performance Goals pursuant to Section 8.3(a)(ii) below and/or such
other factors or criteria as the Committee may determine in its sole discretion,
the Committee may condition the grant or provide for the lapse of such
restrictions in installments in whole or in part, or may accelerate the vesting
of all or any part of any Restricted Stock Award and/or waive the deferral
limitations for all or any part of any Restricted Stock Award.

(ii) Objective Performance Goals, Formulae or Standards. If the grant of shares
of Restricted Stock or the lapse of restrictions is based on the attainment of
Performance Goals, the Committee shall establish the Performance Goals and the
applicable vesting percentage of the Restricted Stock Award applicable to each
Participant or class of Participants in writing prior to the beginning of the
applicable fiscal year or at such later date as otherwise determined by the
Committee and while the outcome of the Performance Goals are substantially
uncertain. Such Performance Goals may incorporate provisions for disregarding
(or adjusting for) changes in accounting methods, corporate transactions
(including, without limitation, dispositions and acquisitions) and other similar
type events or

 

24



--------------------------------------------------------------------------------

circumstances. With regard to a Restricted Stock Award that is intended to
comply with Section 162(m) of the Code, to the extent any such provision would
create impermissible discretion under Section 162(m) of the Code or otherwise
violate Section 162(m) of the Code, such provision shall be of no force or
effect. The applicable Performance Goals shall be based on one or more of the
performance criteria set forth in Exhibit A hereto.

 

  (b) Rights as a Stockholder. Except as provided in this subsection (b) and
subsection (a) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company including,
without limitation, the right to receive any dividends, the right to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares. The Committee may, in its
sole discretion, determine at the time of grant that the payment of dividends
shall be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period.

 

  (c) Termination. Unless otherwise specified in the applicable Restricted Stock
Award agreement, upon a Participant’s Termination for any reason during the
relevant Restriction Period, all Restricted Stock still subject to restriction
will be forfeited.

 

  (d) Lapse of Restrictions. If and when the Restriction Period expires without
a prior forfeiture of the Restricted Stock, the certificates for such shares
shall be delivered to the Participant. All legends shall be removed from said
certificates at the time of delivery to the Participant, except as otherwise
required by applicable law or other limitations imposed by the Committee.

ARTICLE IX

PERFORMANCE SHARES

9.1 Award of Performance Shares. Performance Shares may be awarded either alone
or in addition to other Awards granted under this Plan. The Committee shall, in
its sole discretion, determine the Eligible Employees, Consultants and
Non-Employee Directors, to whom, and the time or times at which, Performance
Shares shall be awarded, the number of Performance Shares to be awarded to any
person, the duration of the period (the “Performance Period”) during which, and
the conditions under which, receipt of the Shares will be deferred, and the
other terms and conditions of the Award in addition to those set forth in
Section 9.2.

Unless otherwise determined by the Committee at grant, each Award of Performance
Shares shall provide that in the event the Participant engages in Detrimental
Activity prior to, or during the one-year period after, any vesting of
Performance Shares, the Committee may direct (at any time within one year
thereafter) that all unvested Performance Shares shall be

 

25



--------------------------------------------------------------------------------

immediately forfeited to the Company and that the Participant shall pay over to
the Company an amount equal to any gain the Participant realized from any
Performance Shares which had vested in the period referred to above.

Except as otherwise provided herein, the Committee shall condition the right to
payment of any Performance Share upon the attainment of objective performance
goals established pursuant to Section 9.2(c) below.

9.2 Terms and Conditions. Performance Shares awarded pursuant to this Article IX
shall be subject to the following terms and conditions:

 

  (a) Earning of Performance Share Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
performance goals established pursuant to Section 9.2(c) are achieved and the
percentage of each Performance Share Award that has been earned.

 

  (b) Non-Transferability. Subject to the applicable provisions of the Award
agreement and this Plan, Performance Shares may not be Transferred during the
Performance Period.

 

  (c) Objective Performance Goals, Formulae or Standards. The Committee shall
establish the objective Performance Goals for the earning of Performance Shares
based on a Performance Period applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Period or at such later date as permitted under Section 162(m) of the Code and
while the outcome of the Performance Goals are substantially uncertain. Such
Performance Goals may incorporate, if and only to the extent permitted under
Section 162(m) of the Code, provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances. To the extent any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect. The applicable
Performance Goals shall be based on one or more of the performance criteria set
forth in Exhibit A hereto.

 

  (d) Dividends. Unless otherwise determined by the Committee at the time of
grant, amounts equal to any dividends declared during the Performance Period
with respect to the number of shares of Common Stock covered by a Performance
Share will not be paid to the Participant.

 

  (e)

Payment. Following the Committee’s determination in accordance with subsection
(a) above, shares of Common Stock or, as determined by the Committee in its sole
discretion, the cash equivalent of such shares shall be delivered to the
Eligible Employee, Consultant or Non-Employee

 

26



--------------------------------------------------------------------------------

 

Director, or his legal representative, in an amount equal to such individual’s
earned Performance Share. Notwithstanding the foregoing, the Committee may, in
its sole discretion, award an amount less than the earned Performance Share
and/or subject the payment of all or part of any Performance Share to additional
vesting, forfeiture and deferral conditions as it deems appropriate.

 

  (f) Termination. Subject to the applicable provisions of the Award agreement,
upon a Participant’s Termination for any reason during the Performance Period
for a given Award, the Performance Shares in question will be forfeited.

 

  (g) Accelerated Vesting. Based on service, performance and/or such other
factors or criteria, if any, as the Committee may determine, the Committee may,
in its sole discretion, at or after grant, accelerate the vesting of all or any
part of any Performance Share Award and/or waive the deferral limitations for
all or any part of such Award.

ARTICLE X

OTHER STOCK-BASED AWARDS

10.1 Other Awards. The Committee, in its sole discretion, is authorized to grant
to Eligible Employees, Consultants and Non-Employee Directors Other Stock-Based
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to shares of Common Stock, including but not
limited to, shares of Common Stock awarded purely as a bonus and not subject to
any restrictions or conditions, shares of Common Stock in payment of the amounts
due under an incentive or performance plan sponsored or maintained by the
Company or an Affiliate, performance units, dividend equivalent units, stock
equivalent units, restricted stock units and deferred stock units. To the extent
permitted by law, the Committee may, in its sole discretion, permit Eligible
Employees and/or Non-Employee Directors to defer all or a portion of their cash
compensation in the form of Other Stock-Based Awards granted under this Plan,
subject to the terms and conditions of any deferred compensation arrangement
established by the Company, which shall be in a manner intended to comply with
Section 409A of the Code. Other Stock-Based Awards may be granted either alone
or in addition to or in tandem with other Awards granted under the Plan.

Subject to the provisions of this Plan, the Committee shall, in its sole
discretion, have authority to determine the Eligible Employees, Consultants and
Non-Employee Directors to whom, and the time or times at which, such Awards
shall be made, the number of shares of Common Stock to be awarded pursuant to
such Awards, and all other conditions of the Awards. The Committee may also
provide for the grant of Common Stock under such Awards upon the completion of a
specified performance period.

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified Performance Goals set forth on Exhibit A as the
Committee may determine, in its sole discretion; provided that to the extent
that such Other Stock-Based Awards

 

27



--------------------------------------------------------------------------------

are intended to comply with Section 162(m) of the Code, the Committee shall
establish the objective Performance Goals for the vesting of such Other
Stock-Based Awards based on a performance period applicable to each Participant
or class of Participants in writing prior to the beginning of the applicable
performance period or at such later date as permitted under Section 162(m) of
the Code and while the outcome of the Performance Goals are substantially
uncertain. Such Performance Goals may incorporate, if and only to the extent
permitted under Section 162(m) of the Code, provisions for disregarding (or
adjusting for) changes in accounting methods, corporate transactions (including,
without limitation, dispositions and acquisitions) and other similar type events
or circumstances. To the extent any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect. The applicable
Performance Goals shall be based on one or more of the performance criteria set
forth in Exhibit A hereto.

10.2 Terms and Conditions. Other Stock-Based Awards made pursuant to this
Article X shall be subject to the following terms and conditions:

 

  (a) Non-Transferability. Subject to the applicable provisions of the Award
agreement and this Plan, shares of Common Stock subject to Awards made under
this Article X may not be Transferred prior to the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.

 

  (b) Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Award agreement and this Plan, the
recipient of an Award under this Article X shall not be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of shares of Common Stock covered by the Award.

 

  (c) Vesting. Any Award under this Article X and any Common Stock covered by
any such Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole discretion.

 

  (d) Price. Common Stock issued on a bonus basis under this Article X may be
issued for no cash consideration; Common Stock purchased pursuant to a purchase
right awarded under this Article X shall be priced, as determined by the
Committee in its sole discretion.

 

  (e) Payment. Form of payment for the Other Stock-Based Award shall be
specified in the Award agreement.

10.3 Grant of Restricted Stock Units in Connection with the Merger Transaction.

 

  (a)

Grant of RSUs. In connection with the Merger Transaction, the Committee, in its
sole discretion, shall authorize the grant of restricted stock units to Eligible
Employees on the terms and conditions set forth in

 

28



--------------------------------------------------------------------------------

 

this Section 10.3. All such restricted stock units (hereinafter, “Merger
Transaction RSUs”) will be granted on the closing date of the Merger Transaction
or as soon as practicable thereafter (the “Merger Transaction Grant Date”). All
Merger Transaction RSUs will be granted subject to the terms and conditions of
the Plan and each Award will be memorialized in a separate agreement between the
Company and the Participant.

 

  (b) Vesting. All Merger Transaction RSUs shall vest on a cumulative basis, as
follows: (i) 50% shall vest immediately on the Merger Transaction Grant Date;
(ii) an additional 25% shall vest on the first anniversary of the Merger
Transaction Grant Date; and (iii) the balance of each Award (25%) shall vest on
the second anniversary of the Merger Transaction Grant Date.

 

  (c) Distribution. Subject to the provisions of Section 10.3(d), on or as soon
as reasonably practicable following the applicable vesting date, the Company
shall distribute one share of Common Stock with respect to each Merger
Transaction RSU that vests on such date (subject to share adjustment pursuant to
Article IV of the Plan, as applicable.) Upon delivery of such shares of Common
Stock, all obligations of the Company with respect to each such Merger
Transaction RSU shall be satisfied.

 

  (d) Lock-Up Period. In no event shall any shares of Common Stock subject to a
Merger Transaction RSU be distributed prior to the expiration of the Lock-Up
Period, as defined in Section 5.1 of the Merger Agreement, which period shall
end on the third anniversary of the Merger Transaction Grant Date.

 

  (e) Employment Termination. Upon a Participant’s Termination, other than for
Cause, all un-vested Merger Transaction RSUs shall automatically be forfeited
and all vested Merger Transaction RSUs shall be distributed as soon as
practicable following the expiration of the Lock-Up Period in the manner
described in Section 10.3(c) or 10.3(f), as applicable. In the event of a
Participant’s Termination for Cause, all Merger Transaction RSUs, whether or not
vested and whether or not payable in Common Stock or cash, shall be forfeited.

 

  (f)

Transfer to NYSE Regulation, Inc. Notwithstanding any contrary provision
contained in this Article X, if a Participant transfers employment to NYSE
Regulation, Inc., any Merger Transaction RSUs granted to such Participant prior
to such employment transfer shall automatically be converted from a deferred
stock award to a deferred cash award (“Cash Award”) but shall otherwise continue
to be subject to the terms and conditions of the Plan, including this Article X
and the vesting schedule set forth in Section 10.3(b) above and the forfeiture
provisions in Section 10.3(e). The value of the Cash Award shall be calculated
on the basis of 90% of the Fair Market Value of a share of Common Stock on the

 

29



--------------------------------------------------------------------------------

 

effective date of the Participant’s transfer of employment from the Company or
Affiliate to NYSE Regulation, Inc. The Cash Award, which shall be payable from
the general assets of the Company, subject to its creditors, shall be paid to
the Participant as soon as practicable following the expiration of the Lock-Up
Period. The Cash Award payable under this Section 10.3(f) shall be adjusted
annually for earnings at a money market fund rate, or at the rate of return on
another stable value investment vehicle designed for the preservation of
principal, as determined by the Company. Upon payment of the Cash Award to the
Participant, all obligations of the Company with respect to the Merger
Transaction RSUs granted to such Participant shall be satisfied.

 

  (g) Other Terms and Conditions. Merger Transaction RSUs may contain such other
provisions, which shall not be inconsistent with any of the terms of this Plan,
as the Committee shall, in its sole discretion, deem appropriate. Merger
Transaction RSUs shall be memorialized in a written agreement between the
Company and the Participant.

ARTICLE XI

PERFORMANCE-BASED CASH AWARDS

11.1 Performance-Based Cash Awards. Performance-Based Cash Awards may be granted
either alone or in addition to or in tandem with Stock Options, Stock
Appreciation Rights, or Restricted Stock. Subject to the provisions of this
Plan, the Committee shall, in its sole discretion, have authority to determine
the Eligible Employees and Consultants to whom, and the time or times at which,
such Awards shall be made, the dollar amount to be awarded pursuant to such
Awards, and all other conditions of the Awards. The Committee may also provide
for the payment of dollar amount under such Awards upon the completion of a
specified Performance Period.

For each Participant, the Committee may specify a targeted performance award.
The individual target award may be expressed, at the Committee’s discretion, as
a fixed dollar amount, a percentage of base pay or total pay (excluding payments
made under the Plan), or an amount determined pursuant to an objective formula
or standard. Establishment of an individual target award for a Participant for a
calendar year shall not imply or require that the same level individual target
award (if any such award is established by the Committee for the relevant
Participant) be set for any subsequent calendar year. At the time the
Performance Goals are established, the Committee shall prescribe a formula to
determine the percentages (which may be greater than 100%) of the individual
target award which may be payable based upon the degree of attainment of the
Performance Goals during the calendar year. Notwithstanding anything else
herein, the Committee may, in its sole discretion, elect to pay a Participant an
amount that is less than the Participant’s individual target award (or attained
percentage thereof) regardless of the degree of attainment of the Performance
Goals; provided that no such discretion to reduce an Award earned based on
achievement of the applicable Performance Goals shall be permitted for the
calendar year in which a Change in Control of the Company occurs, or during such
calendar year with regard to the prior calendar year if the

 

30



--------------------------------------------------------------------------------

Awards for the prior calendar year have not been made by the time of the Change
in Control of the Company, with regard to individuals who were Participants at
the time of the Change in Control of the Company.

11.2 Terms and Conditions. Performance-Based Awards made pursuant to this
Article XI shall be subject to the following terms and conditions:

 

  (a) Vesting of Performance-Based Cash Award. At the expiration of the
applicable Performance Period, the Committee shall determine and certify in
writing the extent to which the Performance Goals established pursuant to
Section 11.2(c) are achieved and the percentage of the Participant’s individual
target award has been vested and earned.

 

  (b) Waiver of Limitation. In the event of the Participant’s Retirement,
Disability or death, or in cases of special circumstances, the Committee may, in
its sole discretion, waive in whole or in part any or all of the limitations
imposed hereunder (if any) with respect to any or all of an Award under this
Article XI.

 

  (c) Objective Performance Goals, Formulae or Standards.

 

  (i) The Committee shall establish the objective Performance Goals and the
individual target award (if any) applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Period or at such later date as permitted under Section 162(m) of the Code and
while the outcome of the Performance Goals are substantially uncertain. Such
Performance Goals may incorporate, if and only to the extent permitted under
Section 162(m) of the Code, provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances. To the extent any Performance-Based Award is intended to comply
with the provisions of Section 162(m) of the Code, if any provision would create
impermissible discretion under Section 162(m) of the Code or otherwise violate
Section 162(m) of the Code, such provision shall be of no force or effect. The
applicable Performance Goals shall be based on one or more of the performance
criteria set forth in Exhibit A hereto.

 

  (ii) The measurements used in Performance Goals set under the Plan shall be
determined in accordance with Generally Accepted Accounting Principles (“GAAP”),
except, to the extent that any objective Performance Goals are used, if any
measurements require deviation from GAAP, such deviation shall be at the
discretion of the Committee at the time the Performance Goals are set or at such
later time to the extent permitted under Section 162(m) of the Code.

 

31



--------------------------------------------------------------------------------

  (d) Payment. Following the Committee’s determination and certification in
accordance with subsection (a) above, the Performance-Based Cash Award amount
shall be delivered to the Eligible Employee or his legal representative, in
accordance with the terms and conditions of the Award agreement.

ARTICLE XII

NON-EMPLOYEE DIRECTOR AWARDS

12.1 Discretionary Awards to Non-Employee Directors. A Non-Employee Director
shall be eligible to receive Awards under the Plan in accordance with its terms,
including those set forth in this Article XII and such other terms and
conditions as may be established by the Board consistent with the terms of the
Plan and set forth in an Award agreement at grant or thereafter.

12.2 Acceleration of Exercisability. All Awards granted to a Non-Employee
Director and not previously vested or exercisable shall become fully vested and
exercisable upon such director’s death or, in the case of all Awards other than
Restricted Stock, the Non-Employee Director’s Retirement, and all Awards granted
to Non-Employee Directors and not previously vested or exercisable shall become
fully vested and exercisable immediately upon a Change in Control (as defined in
Section 13.2).

12.3 Changes.

 

  (a) The Awards to a Non-Employee Director shall be subject to Sections 4.2(a),
(b) and (c) of the Plan and this Section 12.3.

 

  (b)

If the Company shall not be the surviving corporation in any merger or
consolidation, or if the Company is to be dissolved or liquidated, then, unless
the surviving corporation assumes the Stock Options or substitutes new Stock
Options which are determined by the Board in its sole discretion to be
substantially similar in nature and equivalent in terms and value for Stock
Options then outstanding, upon the effective date of such merger, consolidation,
liquidation or dissolution, any unexercised Stock Options shall expire without
additional compensation to the holder thereof; provided, that, the Board shall
deliver notice to each Non-Employee Director at least 30 days prior to the date
of consummation of such merger, consolidation, dissolution or liquidation which
would result in the expiration of the Stock Options and during the period from
the date on which such notice of termination is delivered to the consummation of
the merger, consolidation, dissolution or liquidation, such Participant shall
have the right to exercise in full, effective as of such consummation, all Stock
Options that are then outstanding (without regard to limitations on

 

32



--------------------------------------------------------------------------------

 

exercise otherwise contained in the Stock Options) but contingent on occurrence
of the merger, consolidation, dissolution or liquidation, and, provided that, if
the contemplated transaction does not take place within a 90 day period after
giving such notice for any reason whatsoever, the notice, accelerated vesting
and exercise shall be null and void and, if and when appropriate, new notice
shall be given as aforesaid.

ARTICLE XIII

CHANGE IN CONTROL PROVISIONS

13.1 Benefits. In the event of a Change in Control of the Company and except as
otherwise provided by the Committee in any Award agreement, a Participant’s
unvested Award shall not vest and a Participant’s Award shall be treated in
accordance with one of the following methods determined by the Committee, in its
sole discretion:

 

  (a) Awards, whether or not then vested, shall be continued, assumed, have new
rights substituted therefor or be treated in accordance with Section 4.2(d)
hereof, as determined by the Committee in its sole discretion, and restrictions
to which any shares of Restricted Stock or any other Award granted prior to the
Change in Control are subject shall not lapse upon a Change in Control and the
Restricted Stock or other Award shall, where appropriate in the sole discretion
of the Committee, receive the same distribution as other Common Stock on such
terms as determined by the Committee; provided that, the Committee may, in its
sole discretion, decide to award additional Restricted Stock or other Award in
lieu of any cash distribution. Notwithstanding anything to the contrary herein,
for purposes of Incentive Stock Options, any assumed or substituted Stock Option
shall comply with the requirements of Treasury Regulation Section 1.424-1 (and
any amendments thereto).

 

  (b) The Committee, in its sole discretion, may provide for the purchase of any
Awards by the Company or an Affiliate for an amount of cash equal to the excess
of the Change in Control Price (as defined below) of the shares of Common Stock
covered by such Awards, over the aggregate exercise price of such Awards. For
purposes of this Section 13.1, “Change in Control Price” shall mean the highest
price per share of Common Stock paid in any transaction related to a Change in
Control of the Company.

 

  (c) The Committee may, in its sole discretion, provide for the cancellation of
any Awards without payment, if the Change in Control Price is less than the Fair
Market Value of such Award on the date of grant.

 

  (d) Notwithstanding anything else herein, the Committee may, in its sole
discretion, provide for accelerated vesting or lapse of restrictions, of an
Award at the time of grant or at any time thereafter.

 

33



--------------------------------------------------------------------------------

13.2 Change in Control. Unless otherwise determined by the Committee, a “Change
in Control” shall be deemed to occur following any transaction if:

 

  (a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act)) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50.1% or more
of either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this Section 13.2(a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate or (iv) any acquisition by any corporation pursuant to a
transaction that complies with Sections 13.2(c)(i), (ii) and (iii);

 

  (b) Any time at which individuals who, as of the Effective Date, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

  (c)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the

 

34



--------------------------------------------------------------------------------

 

corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 50.1% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

 

  (d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company;

provided, however, that a Change in Control shall not occur for purposes of the
Plan unless it constitutes a “change in control” for purposes of Section 409A of
the Code; provided, further, however, that the foregoing proviso shall not apply
to an Award that is granted after May 15, 2008 unless the Award is intended to
comply with Section 409A of the Code and payment under the Award is triggered by
a Change in Control.

ARTICLE XIV

TERMINATION OR AMENDMENT OF PLAN

14.1 Termination or Amendment. Notwithstanding any other provision of this Plan,
the Board or the Committee may at any time, and from time to time, amend, in
whole or in part, any or all of the provisions of this Plan (including any
amendment deemed necessary to ensure that the Company may comply with any
regulatory requirement referred to in Article XVI), or suspend or terminate it
entirely, retroactively or otherwise; provided, however, that, unless otherwise
required by law or specifically provided herein, the rights of a Participant
with respect to Awards granted prior to such amendment, suspension or
termination, may not be impaired without the consent of such Participant and,
provided further, without the approval of the stockholders of the Company in
accordance with the laws of the State of Delaware, to the extent required by the
applicable provisions of Rule 16b-3, or Section 162(m) of the Code, pursuant to
the requirements of the NYSE Listed Company Manual, or, to the extent applicable
to Incentive Stock Options, Section 422 of the Code, no amendment may be made
which would:

 

  (a) increase the aggregate number of shares of Common Stock that may be issued
under this Plan pursuant to Section 4.1 (except by operation of Section 4.2);

 

35



--------------------------------------------------------------------------------

  (b) increase the maximum individual Participant limitations for a fiscal year
under Section 4.1(b) (except by operation of Section 4.2);

 

  (c) change the classification of Eligible Employees or Consultants eligible to
receive Awards under this Plan;

 

  (d) decrease the minimum option price of any Stock Option or Stock
Appreciation Right;

 

  (e) extend the maximum option period under Section 6.3;

 

  (f) alter the Performance Goals for the Award of Restricted Stock, Performance
Shares or Other Stock-Based Awards subject to satisfaction of Performance Goals
as set forth in Exhibit A;

 

  (g) award any Stock Option or Stock Appreciation Right in replacement of a
canceled Stock Option or Stock Appreciation Right with a higher exercise price,
except in accordance with Section 6.3(m); or

 

  (h) require stockholder approval in order for this Plan to continue to comply
with the applicable provisions of Section 162(m) of the Code or, to the extent
applicable to Incentive Stock Options, Section 422 of the Code. In no event may
this Plan be amended without the approval of the stockholders of the Company in
accordance with the applicable laws of the State of Delaware to increase the
aggregate number of shares of Common Stock that may be issued under this Plan,
decrease the minimum exercise price of any Stock Option or Stock Appreciation
Right, or to make any other amendment that would require stockholder approval
under the NYSE Listed Company Manual, or the rules of any other exchange or
system on which the Company’s securities are listed or traded at the request of
the Company.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder’s consent.

ARTICLE XV

UNFUNDED PLAN

15.1 Unfunded Status of Plan. This Plan is an “unfunded” plan for incentive and
deferred compensation. With respect to any payments as to which a Participant
has a fixed and vested interest but that are not yet made to a Participant by
the Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general unsecured creditor of the Company.

 

36



--------------------------------------------------------------------------------

ARTICLE XVI

GENERAL PROVISIONS

16.1 Legend. The Committee may require each person receiving shares of Common
Stock pursuant to a Stock Option or other Award under the Plan to represent to
and agree with the Company in writing that the Participant is acquiring the
shares without a view to distribution thereof. In addition to any legend
required by this Plan, the certificates for such shares may include any legend
that the Committee, in its sole discretion, deems appropriate to reflect any
restrictions on Transfer.

All certificates for shares of Common Stock delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee
may, in its sole discretion, deem advisable under the rules, regulations and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Common Stock is then listed or any national securities exchange
system upon whose system the Common Stock is then quoted, any applicable Federal
or state securities law, and any applicable corporate law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

16.2 Other Plans. Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

16.3 No Right to Employment/Directorship/Consultancy. Neither this Plan nor the
grant of any Option or other Award hereunder shall give any Participant or other
employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall they be a limitation in any way on the right of the Company
or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate his or her employment,
consultancy or directorship at any time.

16.4 Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to this Plan, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any Federal, state or local taxes
required by law to be withheld. Upon the vesting of Restricted Stock (or other
Award that is taxable upon vesting), or upon making an election under
Section 83(b) of the Code, a Participant shall pay all required withholding to
the Company. Any statutorily required withholding obligation with regard to any
Participant may be satisfied, subject to the prior consent of the Committee, by
reducing the number of shares of Common Stock otherwise deliverable or by
delivering shares of Common Stock already owned. Any fraction of a share of
Common Stock required to satisfy such tax obligations shall be disregarded and
the amount due shall be paid instead in cash by the Participant.

 

37



--------------------------------------------------------------------------------

16.5 No Assignment of Benefits. No Award or other benefit payable under this
Plan shall, except as otherwise specifically provided by law or permitted by the
Committee, be Transferable in any manner, and any attempt to Transfer any such
benefit shall be void, and any such benefit shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.

16.6 Listing and Other Conditions.

 

  (a) Unless otherwise determined by the Committee, as long as the Common Stock
is listed on a national securities exchange or system sponsored by a national
securities association, the issue of any shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Option or other
Award with respect to such shares shall be suspended until such listing has been
effected.

 

  (b) If at any time counsel to the Company shall be of the opinion that any
sale or delivery of shares of Common Stock pursuant to an Option or other Award
is or may in the circumstances be unlawful or result in the imposition of excise
taxes on the Company under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company.

 

  (c) Upon termination of any period of suspension under this Section 16.6, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.

 

  (d) A Participant shall be required to supply the Company with any
certificates, representations and information that the Company requests and
otherwise cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

16.7 Governing Law. This Plan and actions taken in connection herewith shall be
governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflict of laws).

 

38



--------------------------------------------------------------------------------

16.8 Construction. Wherever any words are used in this Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

16.9 Other Benefits. No Award granted or paid out under this Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefits under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.

16.10 Costs. The Company shall bear all expenses associated with administering
this Plan, including expenses of issuing Common Stock pursuant to any Awards
hereunder.

16.11 No Right to Same Benefits. The provisions of Awards need not be the same
with respect to each Participant, and such Awards to individual Participants
need not be the same in subsequent years.

16.12 Death/Disability. The Committee may in its sole discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may, in its discretion, also require that the agreement of the
transferee to be bound by all of the terms and conditions of the Plan.

16.13 Section 16(b) of the Exchange Act. All elections and transactions under
this Plan by persons subject to Section 16 of the Exchange Act involving shares
of Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may, in its sole discretion, establish and adopt
written administrative guidelines, designed to facilitate compliance with
Section 16(b) of the Exchange Act, as it may deem necessary or proper for the
administration and operation of this Plan and the transaction of business
thereunder.

16.14 Section 409A of the Code. Awards under the Plan are intended to comply
with, or be exempt from, the applicable requirements of Section 409A of the Code
and shall be limited, construed and interpreted in accordance with such intent.
Although the Company does not guarantee any particular tax treatment, to the
extent that any Award is subject to Section 409A of the Code, it shall be paid
in a manner that is intended to comply with Section 409A of the Code, including
regulations and any other guidance issued by the Secretary of the Treasury and
the Internal Revenue Service with respect thereto.

16.15 Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.

16.16 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

 

39



--------------------------------------------------------------------------------

16.17 Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.

16.18 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

ARTICLE XVII

EFFECTIVE DATE OF PLAN

The Plan will become effective on May 15, 2008 subject to the approval of the
Company’s stockholders on such date.

ARTICLE XVIII

TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after May 15, 2018, but
awards granted prior to such date may extend beyond that date. Notwithstanding
the foregoing provisions, provided that no Award (other than a Stock Option or
Stock Appreciation Right) that is intended to be “performance-based” under
Section 162(m) of the Code shall be granted on or after the fifth anniversary of
the date of stockholder approval of the Plan as restated effective May 15, 2008,
unless the Performance Goals set forth on Exhibit A are reapproved (or other
designated performance goals are approved) by the stockholders no later than the
first stockholder meeting that occurs in the fifth year following the year in
which stockholders approve the Performance Goals set forth on Exhibit A.

ARTICLE XIX

NAME OF PLAN

This Plan shall be known as the “NYSE Euronext Omnibus Incentive Plan.”

 

40



--------------------------------------------------------------------------------

ARTICLE XX

SPECIAL PROVISIONS APPLICABLE TO

PARTICIPANTS TRANSFERRED TO

EMPLOYMENT WITH NYSE REGULATION, INC.

20.1 Applicability of Article. Unless the Board determines otherwise, all Awards
granted under this Plan shall be subject to, and governed by, the provisions of
this Article XX

20.2 Affected Participants. In the event that a Participant transfers from
employment with the Company or an Affiliate to employment with NYSE Regulation,
Inc., also an Affiliate, any Awards held by such Participant shall be subject to
the forfeiture and/or mandated divestiture provisions set forth in Section 20.3
below. For purposes of this Article XX, a Participant who transfers to
employment with NYSE Regulation, Inc. shall be referred to as an “Affected
Participant.” Notwithstanding any contrary provision contained in this Plan,
Merger Transaction RSUs granted prior to the Affected Participant’s transfer of
employment to NYSE Regulation, Inc. shall be handled in accordance with the
provisions of Section 10.3(f) of the Plan and the individual Award agreement.

20.3 Forfeiture/Required Divestiture. Any Award held by an Affected Participant
shall be subject to the forfeiture and required divestiture requirements set
forth in this Section 20.3.

 

  (a) Forfeiture. The portion of any Award that is not vested at the time of the
Affected Participant’s transfer of employment to NYSE Regulation, Inc. shall
automatically be forfeited effective as of such date of transfer. As soon as
practicable following the Participant’s transfer of employment, NYSE Regulation,
Inc. shall grant the Participant an award under its cash bonus plan (or other
comparable plan then in effect) equal in value to 90% of the Fair Market Value
of the forfeited portion of the Award determined as of the date of forfeiture.
NYSE Regulation, Inc. shall set the terms and conditions of the new award;
provided, however, that the vesting schedule applicable to the new award shall
be the same as the vesting schedule that had been applicable to the Award (or
portion thereof) required to be forfeited under this Section 20.3.

 

  (b)

Divestiture. An Affected Participant holding vested shares of Common Stock
and/or vested but unexercised Awards acquired under the Plan shall be required
to take either or both of the following actions, to the extent applicable,
within the time periods prescribed herein: (i) the Participant shall sell all
vested shares of Common Stock within six months following the effective date of
the Participant’s transfer of employment to NYSE Regulation, Inc. and (ii) the
Participant shall exercise the vested portion of all Awards and sell the
underlying shares of Common Stock within six months following the effective date
of the Participant’s transfer of employment to NYSE Regulation, Inc.
Notwithstanding any contrary provision contained herein, any Participant
required to exercise and/or

 

41



--------------------------------------------------------------------------------

 

divest shares of Common Stock pursuant to this Article XX shall not be subject
to the transfer and related restrictions in effect during the Lock-Up Period.

 

  (c) Other Terms and Conditions. Individual Award agreements shall specify such
other terms and conditions as the Committee may deem to be necessary to
implement the provisions of this Article XX.

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NYSE Euronext has caused this Plan to be adopted effective
as of the date set forth herein and, as evidence of said adoption, NYSE Euronext
has caused this instrument to be executed this 15th day of May, 2008.

 

NYSE EURONEXT By:   /s/ Duncan L. Niederauer Title:   Chief Executive Officer

 

State of New York    )    ) ss.: County of New York    )

On this 15th day of May 2008, before me personally came Duncan L. Niederauer, to
me known and known to me to be the Chief Executive Officer of NYSE Euronext, and
acknowledged that he executed the foregoing certification.

/s/ Pier Tisdel Notary Public

 

43



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE GOALS

Performance goals established for purposes of the grant or vesting of Awards of
Restricted Stock, Other Stock-Based Awards, Performance Shares and/or
Performance-Based Cash Awards, each intended to be “performance-based” under
Section 162(m) of the Code shall be based on the attainment of certain target
levels of, or a specified increase or decrease (as applicable) in one or more of
the following performance goals determined in accordance with generally accepted
accounting principles (GAAP) or International Financial Reporting Standards
(IFRS) (“Performance Goals”):

 

  (a) enterprise value or value creation targets;

 

  (b) pre-tax or after-tax income (whether on a gross or net basis or pro forma
Non-GAAP or US GAAP basis);

 

  (c) earnings including operating income, earnings before or after taxes,
earnings before or after interest, depreciation, amortization or extraordinary
or special items;

 

  (d) net income excluding amortization of intangible assets, depreciation and
impairment of goodwill and intangible assets;

 

  (e) return on assets (gross or net), return on investment, return on capital
or return on equity;

 

  (f) revenue (net or gross), revenue growth or return on revenue;

 

  (g) cash flow;

 

  (h) operating margin or margin profit;

 

  (i) gross profit or gross profit return on investment;

 

  (j) gross margin or gross margin on investment;

 

  (k) working capital;

 

  (l) specified objectives with regard to limiting the level of increase in all
or a portion of the Company’s bank debt or other long-term or short-term public
or private debt or other similar financial obligations of the Company, which may
be calculated net of cash balances and/or other offsets and adjustments as may
be established by the Committee in its sole discretion;



--------------------------------------------------------------------------------

  (m) earnings per share (basic or diluted) or earnings per share from
continuing operations;

 

  (n) stock price, total stockholder return, fair market value of the shares of
the Company’s Common Stock or the growth in the value of an investment in shares
of the Company’s Common Stock assuming the reinvestment of dividends;

 

  (o) a transaction that results in the sale of stock or assets of the Company;
or

 

  (p) reduction in expenses.

To the extent permitted under Section 162(m) of the Code, the Committee may, in
its sole discretion, also exclude, or adjust to reflect, the impact of an event
or occurrence which the Committee determines should be appropriately excluded or
adjusted, including:

 

  (a) restructurings, discontinued operations, extraordinary items or events,
and other unusual or non-recurring charges as described in Accounting Principles
Board Opinion No. 30 such as merger-related expenses and/or management’s
discussion and analysis of financial condition and results of operations
appearing or incorporated by reference in the Company’s Form 10-K for the
applicable year;

 

  (b) an event either not directly related to the operations of the Company or
not within the reasonable control of the Company’s management; or

 

  (c) a change in tax law or accounting standards required by generally accepted
accounting principles.

Performance Goals may also be based upon individual Participant performance
goals, as determined by the Committee, in its sole discretion.

In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit or
administrative department of the Company) performance under one or more of the
measures described above relative to the performance of other corporations. To
the extent permitted under Section 162(m) of the Code, but only to the extent
permitted under Section 162(m) of the Code (including, without limitation,
compliance with any requirements for stockholder approval), the Committee may:

 

  (a) designate additional business criteria on which the performance goals may
be based; or

 

  (b) adjust, modify or amend the aforementioned business criteria.